MEMORANDUM OPINION
                                        No. 04-11-00742-CR

                                      Jose Gomez SANCHEZ,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                      Trial Court No. A10689
                           Honorable N. Keith Williams, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 11, 2012

AFFIRMED

           After a jury trial, appellant, Jose Gomez Sanchez, was convicted of indecency by

exposure with a child younger than seventeen years of age. The trial court assessed punishment

at ten years’ confinement. We conclude this appeal is frivolous and without merit; therefore, we

affirm.

           Appellant’s counsel filed a brief with this court in which he concluded the appeal is

frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967). In his brief,
                                                                                                         04-11-00742-CR


counsel states: (1) he diligently reviewed the appellate record; (2) he found no non-frivolous

grounds for reversal present in the record; and (3) he served a copy of this brief on appellant with

a letter informing appellant of his right to file a pro se brief on his own behalf. 1 In counsel’s

brief, counsel reviewed the indictment and pretrial matters; evidence adduced at trial; the jury

charge; and closing arguments. Counsel also reviewed the punishment phase of trial, including

evidence adduced. Finally, counsel examined the record to determine whether any claim of

ineffective assistance could be brought and concluded none could. With citations to the record

and legal precedent, counsel explains why he concludes the appeal is without merit. The brief

meets the requirements of Anders as it presents a professional evaluation showing why there is

no basis to advance an appeal. Id. at 744–45; Stafford v. State, 813 S.W.2d 503, 509S10, 510 n.

3 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807, 812-13 (Tex. Crim. App. [Panel Op.]

1978).

           Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80.

We have reviewed the entire record and find that the appeal is frivolous; therefore, we affirm the

trial court’s judgment and grant appellate counsel’s motion to withdraw. 2 Nichols v. State, 954
S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.).


                                                              Sandee Bryan Marion, Justice

Do not publish

1
    This court also provided appellant with the opportunity to file a pro se appellate brief, but none has been filed.
2
  No substitute counsel will be appointed. Should appellant wish to seek further review of this case by the Texas
Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or must file a
pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty days from
the date of either this opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal Appeals along with
the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary review must comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                            -2-